Rubenstein, S.
Lines have been drawn by pen and ink across the first paragraph of the propounded instrument and another dispository provision has been written in ink in place of the former paragraph followed by initials in the right-hand margin.
The subscribing witness testified that she typed the instrument at the direction of the attorney by whom she was then employed and that the interlineations were not on the instrument at the time of its execution.
The partial revocation attempted by such interlineations, if made by decedent, is ineffectual since the formalities required by section 34 of the Decedent Estate Law were not followed.
The court is satisfied on all the evidence that the propounded instrument was duly executed by testator in accordance with the requirements of section 21 of the Decedent Estate Law, that he was of sound mind, fully competent to make a will and free from restraint.
Probate of the instrument in the condition in which it was immediately following execution is decreed.
Submit decree, accordingly, incorporating therein the instrument as admitted to probate.